This is an appeal from a judgment discharging a writ of alternative mandamus. The plaintiffs petitioned for such a writ to require the defendants to pay the salaries of the plaintiffs as employes of the Mercantile Appraisers in Philadelphia or to show cause why said salaries should not be paid. The defendant F. Clair Ross, Auditor General, filed an answer stating that the plaintiffs were duly appointed and approved employes of the Mercantile Appraisers of Philadelphia; that they had performed their duties as such and were entitled to their compensation, which he had approved and certified. The defendants, David W. Harris, Secretary of Revenue, and Edgar W. Baird, Jr., Treasurer of the City and County of Philadelphia, admitted the plaintiffs' appointments by the Mercantile Appraisers and the approval thereof by the Auditor General. They also admitted the salaries set forth and the approval of such salaries by the Auditor General in the payroll. They claimed, however, that the Mercantile Appraisers had employed an excessive number of persons and that both the appraisers and the Auditor General had refused to dismiss any one of them, thus greatly increasing the cost of collecting mercantile taxes in the City of Philadelphia. *Page 118 
For this reason the Secretary of Revenue directed the City Treasurer not to pay the last 41 employes appointed. The City Treasurer having failed to pay them, this action was commenced.
By the Act of April 9, 1929, P. L. 343, Article II, Section 203, as amended by the Act of February 2, 1937, P. L. 3, Section 203 (72 P. S. § 203(i)) the Department of Revenue is given the power and duty to supervise the work of the mercantile appraisers. According to Webster's New International Dictionary, "supervise" means "to oversee for direction; to superintend; to inspect with authority". Under the powers so vested in the Secretary of Revenue and through other statutory provisions, the Secretary of Revenue oversees the preparation of application blanks and notice blanks, publishes the mercantile appraiser's list, and approves the mileage of mercantile appraisers. The only power reserved in the Auditor General is the power to appoint mercantile appraisers, fix their compensation, and the number and compensation of clerks or other assistants: 1937, P. L. 1939 (72 P. S. § 406); 1937, P. L. 1052 (72 P. S. § 2713). It is the duty of the County Treasurer to collect the mercantile taxes for the Commonwealth: 1929, P. L. 343, Article II, § 204 (72 P. S. § 204) and "the number and compensation of all clerks and other employes required to assist county treasurers in performing their duties as agents of the Commonwealth for the collection of money shall be subject to the approval of the Department of Revenue, any other provision of any act of Assembly to the contrary notwithstanding": 1929, P. L. 343, Article VI, § 610 (72 P. S. § 610).
It is a fundamental principle that all statutes in pari materia, relating to the same subject, shall be construed concurrently when possible: White et al. v. City of Meadvilleet al., 177 Pa. 643, 35 A. 695; Duffy v. Cooke, 239 Pa. 427,86 A. 1076; Buttorff et al. v. York City et al., 268 Pa. 143,110 A. 728; Commonwealth v. Provident Trust Co., 287 Pa. 251, 259,134 A. 377; Commonwealth ex rel. *Page 119 Matthews v. Lomas, 302 Pa. 97, 153 A. 124; Nyce et al. v. Boardof Commissioners et al., 319 Pa. 353, 358, 179 A. 584. The language of a statute must be read in a sense which harmonizes with the subject matter and its general purpose and object. The general design and purpose of the law is to be kept in view and the statute given a fair and reasonable construction with a view to effecting its purpose and object, even if it be necessary, in so doing, to restrict somewhat the force of subsidiary provisions that otherwise would conflict with the paramount intent: 25 R. C. L. Sec. 253, page 1013; Pocono ManorAssociation et al. v. Allen et al., 337 Pa. 442, 12 A.2d 32. It must be kept in mind that the paramount purpose of all of these statutes in reference to the mercantile appraisers and their clerks and assistants, as well as to assessments, was towards the raising of revenue for the Commonwealth, and in construing them we should look to the ultimate purpose to be obtained. It was apparent to the Secretary of Revenue that the Auditor General had approved the appointment of many more clerks under the mercantile tax appraisers than were necessary to make the appraisements for taxes; that if he could approve the appointment of 41 extra assistants, he could approve 401 extra assistants and thereby consume most of the revenue due from this source and nullify the very purpose of the legislation. Under the supervisory power over the work of the mercantile appraisers and the collection and return by the County Treasurer of mercantile taxes, the Secretary of Revenue had the power, and it was his duty, to make certain that the collection of mercantile taxes was properly administered. He could not conceivably be compelled to approve the returns by county treasurers showing deductions for the salaries of excess employes. It was his duty, under these circumstances, to notify the County Treasurer in advance of the excess number of employes he intended not to pay. It is recognized there was no authority in the Secretary of Revenue to discharge employes, *Page 120 
but if the carrying out of his superior obligation to the Commonwealth, under the act of assembly directing him to supervise the collection of this revenue, required the number of employes to be reduced to attain that purpose, it was within his discretion to determine the number of persons that were needed to adequately make the assessments in view of the amount of revenue involved. "To supervise the work of the mercantile appraisers" implies full and complete authority over the efficiency of their personnel who do their work for them. It is the right of the Auditor General to appoint mercantile appraisers and to approve or disapprove the number and compensation of clerks and other assistants appointed by the mercantile appraisers necessary to assist them in the performance of their duties. When the Auditor General approves an excessive number of employes, the Secretary of Revenue cannot sit idly by and allow the revenues of the Commonwealth to be dissipated in the payment of their salaries. His supervisory powers require that he notify the City Treasurer, as he did in this instance, not to pay those who are in the excess group and thus to retrieve that revenue for the Commonwealth which would otherwise be lost. Such construction makes effective all of the foregoing legislation and fully carries out the legislative intent. While the Auditor General is empowered to approve the number and compensation of clerks appointed by the Mercantile Appraisers, a power of approval of the number and compensation of such clerks is also vested in the Department of Revenue, for such was the legislative intent under the statutes: Swartley et al. v. Baird, 347 Pa. 608,32 A.2d 874. The City Treasurer properly withheld the salaries as directed by the Secretary of Revenue.
Judgment affirmed.